Citation Nr: 0534407	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder 
tendonitis status post-operative.

2.  Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for a 
cervical spine disorder, status post-operative, has been 
received.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The appellant was apparently a member of the Alabama Army 
National Guard (AANG) from June 1975 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A February 2003 rating decision denied the 
appellant's claims, and he perfected an appeal of the denial.  
His Notice of Disagreement was received by the RO in January 
2004.  The Statement of the Case (SOC) was issued in August 
2004, and the appellant's substantive appeal was received in 
August 2004.

The appellant testified at a Travel Board hearing in June 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

Pursuant to his request at the hearing, the appellant 
submitted additional evidence for which he waived initial RO 
review and consideration.  Thus, the Board may properly 
consider the evidence without first remanding the case to the 
RO.  See Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

The appellant originally applied for entitlement to service 
connection for a herniated disc in 1996.  As evidence of his 
disability, he submitted a report from his chiropractor.  The 
report reflects that, in November 1994, the appellant 
presented with complaints of pain and numbness in his left 
shoulder and left arm and also transient tingling.  The 
appellant related that he had been diagnosed with a herniated 
disc in the past.  After an abnormal MRI, the chiropractor 
referred him to a neurosurgeon, who performed surgery for 
compression of nerve roots in November 1994.  The appellant 
again presented to his chiropractor in May 1995 and in June 
1995, and he was treated for a posterior cervical strain.

The appellant testified at the hearing that the inception of 
his neck and shoulder disorders were not related to any 
specific incident during his membership in the AANG, but was 
due to the constant wear and tear associated with his having 
to lift heavy objects, such as artillery ammunition and large 
tires used on heavy equipment, to name two.  He also related 
that he was treated for complaints of neck and shoulder pain 
either during or immediately after AANG duty, and that not 
all of his treatment records were associated with the claims 
file.  The last AANG physical examination of record is 
February 1994, but the appellant related that he was treated 
for his disorders as late as October 1994, when he was still 
active with his unit.  He also asserted that the treatment he 
sought in November 1994, including the surgical procedure, 
was related to AANG duty.

The Board first notes that Reports of Medical Examination 
conducted for AANG duty date from 1975.  The retirement 
credit record associated with the claims file, however, dates 
only from April 1987.  Further, although the appellant's 
discharge certificate is dated in 1999, the Retirement Credit 
Record closes out in 1994.  Further efforts are indicated to 
ensure that all of the appellant's existing AANG personnel 
and medical records are obtained and associated with the 
claims file.

This is especially so in light of a March 1987 treatment 
record which reflects that the appellant reported stiffness 
and pain after being crammed in a tank the prior weekend, and 
a June 1987 entry which reflects that he was working under a 
piece of heavy machinery at an odd angle the prior weekend.  
The appellant's entire duty and points record is needed to 
determine if he was either on active duty for training or 
inactive duty for training at the time.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the 
appropriate office of the AANG and 
request the detailed record of the dates 
of the appellant's active duty for 
training and inactive duty for training 
for the period prior to April 1987.  A 
cumulative summary of the appellant's 
retirement points earned will not comply 
with the remand.  If available, copies 
of the orders which ordered the 
appellant to duty should be obtained.  
The RO should also inquire if any Line 
of Duty determinations associated with 
the appellant are possessed by the AANG 
and, if so, obtain them and associate 
them with the claims file.

The RO should also inquire if service 
medical records for the period February 
1994 to June 1995 are available and, if 
so, obtain them and associate them with 
the file.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record and take 
the appropriate action indicated by any 
additional evidence, to include an 
appropriate examination and nexus 
opinion, if deemed necessary.  If an 
examination is indicated, the claims 
file should be provided to the examiner 
as part of the examination.
 
To the extent that any benefit sought on appeal remains 
denied, issue the appellant a supplemental SOC and, if all 
is in order, return the case to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

